Title: To Benjamin Franklin from Graf von Brühl, 29 March 1784
From: Brühl, Hans Moritz Graf von
To: Franklin, Benjamin



Sir
Dover St. March 29th. 1784.

I presume to trouble you with an Application for a Letter of Recommendation in favour of Mr Biederman Dr of Law in the University of Leipzig who in the Course of last year set out for America in the Capacity of Agent & Manager of the Concerns & Interest of many of our principal Manufacturers & Merchants. If you should be inclined to comply with my Request, I beg you will trust me with the Care of transmitting your recommendatory Letter to that Gentleman. I need not point out to you the advantages that will arise to both Countries from the Countenance with which you will be pleased to honour Dr Biederman’s Undertaking. It is with singular pleasure I embrace this opportunity to assure you of the high Esteem & great respect with which I have the honour to subscribe myself, Sir Your most obedient & most humble Servant

Ct de Brühl

 
Notation: Cte. De Bruhl March 29. 1784—
